Name: 2000/569/EC: Commission Decision of 8 September 2000 for the purchase by the Community of foot-and-mouth disease antigens and for the formulation, production, bottling and distribution of vaccines against foot-and-mouth disease (notified under document number C(2000) 2629) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  production;  research and intellectual property;  health
 Date Published: 2000-09-22

 Avis juridique important|32000D05692000/569/EC: Commission Decision of 8 September 2000 for the purchase by the Community of foot-and-mouth disease antigens and for the formulation, production, bottling and distribution of vaccines against foot-and-mouth disease (notified under document number C(2000) 2629) (Text with EEA relevance) Official Journal L 238 , 22/09/2000 P. 0061 - 0062Commission Decisionof 8 September 2000for the purchase by the Community of foot-and-mouth disease antigens and for the formulation, production, bottling and distribution of vaccines against foot-and-mouth disease(notified under document number C(2000) 2629)(Text with EEA relevance)(2000/569/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 1258/1999(2), and in particular Article 14 thereof,Having regard to Council Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines(3), as last amended by Decision 1999/762/EC(4), and in particular Articles 5 and 7 thereof,Whereas:(1) In conformity with Decision 91/666/EEC, the purchase of antigens is a part of the Community action to establish Community reserves of foot-and-mouth disease vaccines.(2) By Commission Decision 93/590/EC of 5 November 1993 for the purchase by the Community of foot-and-mouth disease antigens within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines(5), as last amended by Decision 2000/112/EC(6), arrangements were made for purchase of A5, A22 and O1 foot-and-mouth disease antigen.(3) By Commission Decision 97/348/EC of 23 May 1997 for the purchase by the Community of foot-and-mouth disease antigens and for the formulation, production, bottling and distribution of vaccines against foot-and-mouth disease(7), as last amended by Decision 2000/112/EC, arrangements were made for purchase of A22 Iraq, C1 and ASIA1 foot-and-mouth disease antigen.(4) By Commission Decision 2000/77/EC of 17 December 1999 for the purchase by the Community of foot-and-mouth disease antigens and for the formulation, production, bottling and distribution of vaccines against foot-and-mouth disease(8), arrangements were made for purchase of certain doses of A Iran 96, A Iran 99, A Malaysia 97, SAT1, SAT2 (East African and Southern African strains) and SAT3 foot-and-mouth disease antigen.(5) By Commission Decision 2000/494/EC(9) the Community assisted Turkey to control foot-and-mouth disease in Thrace by providing vaccine reconstituted from Community antigen stocks which have to be replaced.(6) Due to the disease situation, provisions must be made for the purchase by the Community of additional quantities and strains of foot-and-mouth disease antigens and their storage and for the formulation, production, bottling and distribution of vaccines against foot-and-mouth disease.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The Community shall purchase as soon as possible the following strains of foot-and-mouth disease antigen:- A Malaysia 97: 1500000 doses,- SAT1: 1500000 doses,- SAT2 (Southern Africa): 1500000 doses,- SAT2 (East Africa): 1500000 doses,- SAT3: 1500000 doses,- ASIA1: 1500000 doses,- O1 - Manisa: 1500000 doses,- A22 - Iraq: 1500000 doses.2. The Community shall make arrangements for the storage of antigen and the formulation, production, bottling and distribution of vaccines against foot-and-mouth disease produced from antigens referred to in paragraph 1.3. The maximum cost of the measures referred to in paragraphs 1 and 2 shall be up to EUR 2650000.4. The action referred to above shall be organised by the Commission before 31 December 2000.Article 2The measures mentioned in Article 1(1) and (2) shall be carried out by the Commission in cooperation with the supplier designated by call for tender.Article 31. To meet the objectives of Articles 1 and 2 the Commission shall conclude contracts without delay.2. The Director General of the Directorate General for Health and Consumer Protection shall be authorised to sign the contracts on behalf of the European Commission.Article 4This Decision is addressed to the Member States.Done at Brussels, 8 September 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.(3) OJ L 368, 31.12.1991, p. 21.(4) OJ L 301, 24.11.1999, p. 6.(5) OJ L 280, 13.11.1993, p. 33.(6) OJ L 33, 8.2.2000, p. 21.(7) OJ L 148, 6.6.1997, p. 27.(8) OJ L 30, 4.2.2000, p. 35.(9) OJ L 199, 5.8.2000, p. 85.